Citation Nr: 0125104	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for neck 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision found no new and 
material evidence had been presented to reopen claims for 
entitlement to service connection for neck and right shoulder 
disabilities.  A notice of disagreement was received in 
December 1999, a statement of the case was noticed in 
February 2000, and a substantive appeal was received in March 
2000.  A hearing was held before the RO in August 2000.


FINDINGS OF FACT

1.  In a June 1987 rating decision, the veteran's claims for 
entitlement to service connection for right shoulder and neck 
disabilities were denied; a notice of disagreement was not 
received to initiate an appeal from that decision.

2.  Certain evidence presented since the June 1987 rating 
decision is so significant, either by itself or in 
conjunction with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
veteran's claims.



CONCLUSIONS OF LAW

1.  The June 1987 rating decision which denied entitlement to 
service connection for right shoulder and neck disabilities 
is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
June 1987 rating decision, and the veteran's claims of 
entitlement to service connection for right shoulder and neck 
disabilities have been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

At this point the Board notes that the present case involves 
a request to reopen two claims.  In this regard, the record 
shows that claims by the veteran for VA benefits were denied 
by a rating decision in June 1987 based upon current medical 
records.  The veteran did not file a notice of disagreement 
from the June 1987 rating decision, and it therefore became 
final.  38 U.S.C.A. § 7105(c).  However, a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

The Board notes that the newly amended regulations at 
38 C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here.  Further, certain assistance 
provisions of the new regulations also do not apply to claims 
to reopen filed prior to August 29, 2001.  Although the VCAA 
has expanded the VA's duties to notify and assist, the 
statute at 38 U.S.C.A. § 5103A(f) specifies that the VA is 
not required to reopen disallowed claims unless new and 
material evidence has been presented.  The Board finds that 
no additional action is necessary in this case to meet any 
assistance/notice requirements.  The veteran has been fully 
informed of the type of evidence necessary to reopen his 
claim in various written communications, including the 
statement of the case and a letter describing the effect of 
the VCAA.  The veteran specified that he had no additional 
evidence to submit.

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 155 
F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In June 1987, the RO considered the veteran's service medical 
records, VA treatment records, and  Social Security 
disability proceedings.  The RO determined that no treatment 
had been shown for a shoulder or neck injury, and denied 
service connection.

Since the time of that denial, the veteran has submitted VA 
treatment records, a statement relating to the circumstances 
of his original injury, letters from individuals familiar 
with the in-service incident the veteran alleged caused his 
present neck and shoulder disabilities, newspaper articles 
about his military service describing and corroborating the 
alleged accident, and schematics for the aircraft the veteran 
states was involved in his accident.  

The veteran also testified at a personal hearing at the RO in 
August 2000.  At that time, the veteran provided additional 
detail as to the December 1953 incident.  He testified that 
he had just stepped away from the engine when it was hit, and 
thought that the plane he was standing on might explode.  He 
therefore jumped from the wing, which he estimated to be 20 
feet from the ground.  The veteran could not state how he 
landed.  He believed he landed on his side and shoulder, but 
was not sure.  He did cut the back of his head, and showed a 
scar in the middle of the back of his head, under his hair.  
He reported that he was treated by a Corpsman at the clinic 
who released him to active duty after closing the wound.  He 
stated that a short time later, upon departing on a cruise, 
he experienced sea sickness.  The veteran named several 
people with him at the time of the incident.  

The RO determined that the evidence presented since June 1987 
was new in that it had not been previously considered, but 
found that it was not material because none of the evidence 
showed that he suffered a right shoulder or neck injury in 
service with residual disability.  The veteran testified that 
he cut his head in jumping from the wing of the seaplane, and 
at his hearing showed a scar in the middle of the back of his 
head, which he attributed to the December 1953 accident.  The 
presence of a scar was not noted in previously considered 
records, and the etiology of the scar given by the veteran 
must be presumed credible.  Justus v. Principi, 3 Vet. App. 
510 (1992).  While the scar does not show that a neck or 
right shoulder injury occurred at the same time, it does tend 
to support the veteran's contentions as to the incident 
itself and hence must be considered to fairly decide the 
merits of his claims.  The Board also notes that certain 
statements from fellow servicemen appear to confirm that some 
type of incident took place involving a gun going off 
accidentally while planes were undergoing maintenance.  These 
statements also support the veteran's contentions, at least 
as to the occurrence of the incident.  The Board concludes 
that because certain evidence is new and material, the 
veteran's claims of entitlement to service connection for 
disabilities of the right shoulder and neck must be reopened.


ORDER

The veteran's claims for entitlement to service connection 
for disabilities of the right shoulder and neck have been 
reopened.  The appeal is granted to this extent.


REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, given the newly received evidence detailing the 
December 1953 accident and the veteran's testimony regarding 
his recent medical treatment, the Board believes that further 
development of the evidence, including an etiology opinion 
and action to obtain any pertinent records which are not 
included in the claims file, must be accomplished.

The Board also notes that while certain records from Otis 
Schleyer, M.D. are of record, the veteran reported in his 
initial 1987 claim that Dr. Schleyer had treated him for 
shoulder and neck complaints beginning in 1968.  Appropriate 
action to obtain any records of such treatment is therefore 
necessary.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure compliance with all notice and 
assistance provisions of the VCAA and 
implementing regulations, including 
action to obtain copies of unit records 
for VP-44 from December 1953.  The RO 
should also take appropriate steps to 
obtain all medical records from Otis 
Schleyer, M.D. documenting treatment of 
the veteran.  

2.  Following accomplishment of the 
above, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
disabilities of the neck and shoulder, if 
any. .  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's neck and/or right 
shoulder disabilities are related to the 
claimed incident involving an airplane he 
was working on when a gun from a nearly 
airplane accidentally went off.  A 
detailed rationale for all opinions 
expressed should be provided.

3.  After completion of the above, the 
RO should review the expanded record and 
undertake a de novo merits analysis of 
the veteran's claims under all 
applicable laws and regulations, 
including 38 U.S.C.A. § 5107(b).  If the 
veteran's claims are denied, then the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity 
to respond, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to furnish 
additional evidence and argument on the matters remanded by 
the Board. .  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

